UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 14, 2006
                            Decided December 21, 2006

                                       Before

                          Hon. RICHARD A. POSNER, Circuit Judge

                          Hon. JOEL M. FLAUM, Circuit Judge

                          Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-2196

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District
                                                of Illinois, Eastern Division.
      v.
                                                No. 02 CR 729-2
PEDRO HERRERA,
     Defendant-Appellant.                       David H. Coar,
                                                Judge.

                                     ORDER

       Pedro Herrera was convicted of conspiracy and attempted possession of cocaine
and heroin and was sentenced to 360 months’ imprisonment. United States v. Carrillo,
435 F.3d 767 (7th Cir. 2006). On appeal, we ordered a limited remand in light of our
decision in United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). Carrillo, 435 F.3d
at 785. The district court has responded that he would have imposed the same
sentence in this case had the Guidelines been advisory instead of mandatory. We
invited the parties to file arguments addressing the district court’s response but the
deadline has passed without a response from Herrera. Herrera’s sentence of 360
months’ imprisonment is within the Guidelines range. We see no reason to say that
this sentence is unreasonable and therefore the judgment is AFFIRMED.